Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Respondent appeals from an order adjudicating her a person in need of supervision. Since respondent was not advised by the court of her right to remain silent before the court accepted her admission, her adjudication must be vacated (see, Family Ct Act § 741; Matter of Tomika M., 136 AD2d 951; Matter of Kelly Sue N, 94 AD2d 976). We also note that the court erred in placing respondent, over the Law Guardian’s objection, in the Hopevale residential program without conducting a dispositional hearing. (Appeal from order of Erie County Family Court, Sedita, J. — PINS.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.